Ferguson, Judge
(dissenting):
I dissent.
I do not believe that I overstate the case when I declare that our affirmance of the findings of guilty in face of the psychiatric evidence in this record effectively destroys, from a factual standpoint, the value of expert medical testimony on behalf of an accused. On many occasions, we have relied upon the statments of psychiatrists in determining that there was sufficient evidence of accused’s mental responsibility. Now that the shoe is on the other foot, however, we discount its value by expressing our confidence in the medical expertise of a barmaid. Cf. United States v Richards, 10 USCMA 475, 28 CMR 41. Surely, psychiatry has advanced to the point in which we can more safely stand upon the opinions of those who are trained to detect mental health deficiencies rather than those whose experience is directed toward affording companionship to lonely males. If it has not, I suggest that the legal defense of insanity is no more than a shibboleth which we should forthrightly abandon.
Of course, the contrary is true, and we have reapeatedly recognized it. United States v Burns, 2 USCMA 400, 9 CMR 30; United States v Schick, 6 USCMA 493, 20 CMR 209; United States v Dunnahoe, 6 USCMA 745, 21 CMR 67. It is only our method of dealing with the problem which reduces the impact of this soundly conceived doctrine to a minimal protection. I suggest that the better approach accords to those educated and trained as psychiatrists the benefit of their background and experience, leaving the Government to produce contrary evidence from the wealth of mental experts freely available to it.
The accused was found guilty of absence without leave and sentenced to dismissal from the service, and forfeiture of all pay and allowances. Intermediate appellate authorities affirmed, and we granted review on the issue whether the evidence was sufficient to sustain the finding, implied in the verdict of guilty, that accused was mentally responsible for his delict.
After several years of service as an enlisted man, the accused entered Officer Candidate School. He graduated with distinction and was selected for advanced electronics training at Kees-ler Air Force Base, Mississippi. He so devoted himself to his studies and possessed such an excellent-technical background that he managed rapidly to move ahead of his fellow students. Indeed, he was expected to complete the normal fifty-two week course in twenty-four weeks. Lieutenant Carey was also noted for his assistance of his fellow students, his religious nature, and his high moral character.
Shortly before the commission of his offense, the accused’s wife became seriously ill and returned with their children to her home. Stating to examining pyschiatrists that he had become extremely depressed and tense as a result of the pressure of his studies and the absence of his wife, Lieutenant Carey sought relief by visiting various local bars and playing the piano. Around November 15, 1958, he met Marie Davis, a barmaid in one of the establishments which he had begun to frequent. He told her that his wife was dead. In a few days, they became intimate, and he mentioned “something” about absenting himself without authority. On November 27, he hid his automobile in a nearby wooded area, having purchased another car in order that he might get out of Mis*452sissippi without being apprehended. On November 28, he informed Miss Davis they were leaving and gave her a ring. The accused desired to go to Michigan. However, Miss Davis prevailed upon him to drive to California. En route, she advised him she possessed a living, undivorced husband and that legal action would be required in order to legitimize their relationship..
Upon arriving in California, the accused rented an apartment and sought employment under an assumed name. He was at once successful, although he changed his identification to his correct name when he reported for work. After working one day, the accused returned to the apartment. He and Miss Davis decided to come back to Mississippi in order for him to surrender to Air Force authorities. On the return trip, he was uncommunicative and said to Miss Davis, “ ‘The less I talk the better things will be.’ ”
Following his surrender and while hospitalized, the accused, during a telephone conversation, for the first time informed Miss Davis that his wife was living. The entire episode occurred between approximately November 15, 1958, and December 8, 1958. Accused was scheduled to graduate from his course in December 1958.
The prosecution’s case consisted of two morning reports establishing the inception of accused’s absence without leave on November 28, and its termination on December 8, 1958. Thereafter, the defense presented the deposition of Dr. Charles Dixon Meyers, an experienced psychiatrist and diplómate of the American Board of Psychiatry and Neurology. Dr. Meyers examined the accused for approximately one hour on March 17, 1959, and formed the opinion he was, at the time of his offense, suffering from a mental disease known as an “acute dissociative reaction” which completely prevented him from adhering to the right. The sum of his testimony is contained in the following excerpts from his deposition :
“8th Interrogatory: What is meant by an acute dissociative reaction?
“Answer: This is a term which is used to describe a situation in which a person enters a state in which he loses, to a greater or lesser degree, his capacity to form judgements [sic], and may, in some cases, lose his identity, his memory and, in general, his behavior is controlled by subconscious drives rather than by his conscious judgement [sic].
“9th Interrogatory: With regard to Lt. Carey’s case, in your opinion how did this behavior of his, which was controlled by his subconscious, come about?
“Answer: In order to answer this I think it is important that I review some of the history as given by this man which, briefly, is I believe somewhat as follows: We have here a young man of apparently a rather rigid, driving ambitious personality structure, who had been under a great deal of strain for a long period of time, both in his training program and in his family life. I refer here to his wife’s illness and her departure from Biloxi. Following this he engaged in some behavior which was definitely contrary and completely at variance to his own moral code. I think as a result of the guilt which he felt and the realization that he had violated his own rather strict moral codes, he became panic stricken on the morning in question. His capacity for rational judgement [sic] left him, and for a period of some six to eight days he was in this state which is described as an acute dissociative reaction.
“10th Interrogatory: By the number of days, you mean the duration of the alleged absence without proper authority, do you not?
“Answer: I think this dissociative probably began to resolve itself at the time he more or less woke to his surroundings, realized that he had again violated his code, and I think he [sic] behavior at that time was rather typical of the high morale [sic] standards he sets for himself. He immediately turned himself in and proceeded immediately back to his post on Keesler Field.
*453“11th Interrogatory: Based on this psychiatric diagnosis in your considered opinion could Lt Carey at the time of the inception of this alleged absence without proper authority from Keesler, could he at that time distinguish right from wrong?
“Answer: I think this is a question that cannot in fairness be answered with a simple yes or no answer. However, I can state that to a person in an acute dissociative reaction the concept of right and wrong has no importance. By that I mean behavior in this state, as mentioned previously, is determined by unconscious factors, and the rational judgement [sic] or that portion of the personality that concerns itself with right and wrong is simply not operating.
“12th Interrogatory: In your psychiatric opinion, would it be consistent to term Lt Carey’s condition at that time as a dissociative reaction and still maintain that his ability to adhere to the right was only impartially impaired?
“Answer: In my opinion that’s a contradiction.
“13th Interrogatory: Why, Sir?
“Answer: I think by definition as I outlined above, the question of right and wrong simply has no meaning to a person in a dissociative reaction. I might amplify that if you would like me to.
“14th Interrogatory: Certainly.
“Answer: Typically in a dissociative reaction there is one overwhelming desire, usually one of flight from a situation and all other considerations are subordinate to this one desire.
“15th Interrogatory: By this you mean when a person typically in a dissociative reaction is confronted with inner conflicts or stresses his first impulse is to extricate himself from this situation?
“Answer: Yes, that is correct, but his method of extricating himself is not always what he logically would do if his rational faculties were intact. By that I mean the methods that a person in a dissociative reaction would use to extricate himself from his difficulties frequently are completely irrational, and typically are completely at variance with his previous personality.
“16th Interrogatory: Based on your diagnosis then, 1 believe it is true that your psychiatric opinion is that at the time of this alleged absence that the accused — that is, Lt Carey, could not adhere to the right, is that correct?
“Answer: That is correct.



“18th cross-interrogatory: Would this have happened even if the accused knew that he would have been immediately detected or apprehended?
“Answer: I think — this question, of course, is a matter of opinion again. .1 think he would have made some gesture at flight regardless of the consequences.
“19th cross-interrogatory: I believe that in answer to one of my earlier questions you stated that if Lt Carey had been asked at the time if he was going absent without leave was wrong he would have agreed that it was wrong?
“Answer: Consciously he knew that was wrong, but he was powerless to act on the basis of this conviction.



“22nd cross-interrogatory: So, knowing it was wrong, and powerless to evaluate the consequences of it, he was not able to do what was right at the time ?
“Answer: That is my opinion.



“24th cross-interrogatory: I will re-word it. Was this inability to adhere to the right a total inability or a partial inability?
“Answer: I think I would have to say that it was a temporary total inability.
*454“25th cross-interrogatory: Now that was from a short time before the alleged absence without leave until the termination of the absence without leave?
“Answer: Yes.” [Emphasis supplied.]
In rebuttal, the prosecution presented the testimony of Miss Davis. She recounted the occurrence of the events set forth above, and only one question and answer was put to her by trial counsel concerning accused’s state:
“Q Marie, the time that you knew him before you left on this trip for California, and while on this trip, in your observation of him were his actions any different on the two different occasions comparing them with each other?
“A No, not as I can say. They were all the same. He was the same when I first met him and went on the trip as any other time.”
On cross-examination, Miss Davis made, however, a significant observation:
“Q Did it seem to make any difference to him where he went?
“A I don’t know whether it did or not, but it seemed not to.
“Q If you had said you wanted to go to New York he would have gone?
“A I guess, from the way it seemed like, yes, sir.
“Q In other words, it appeared to you he just wanted to get out of here. He didn’t care where he went?
“A It didn’t much matter from the way I understand it.”
Miss Davis also indicated that accused behaved entirely differently on the return trip.
In response to the prosecution’s rebuttal witness, the defense adduced the testimony of several character witnesses who established accused’s conscientious attention to duty and expressed their shock at the contrast between his prior behavior and that which formed the basis of the charge against him. The witnesses also indicated accused appeared to be happy with his assignment and he did not exhibit symptoms of strain. The defense then concluded its ease with the testimony of the second psychiatrist.
Dr. Gettis T. Sheffield, also a dipló-mate of the American Board of Psychiatry and Neurology, testified he had been engaged in the practice of psychiatry since 1922, During his career, he had been extensively associated with various state hospitals and the Veterans’ Administration. His last official position was that of Chief, Neuropsychiatric Service, Veterans’ Administration, Biloxi, Mississippi. Since 1952, he had engaged in private practice.
Dr. Sheffield spent several hours in examining accused and had available to him the history and other data gathered by the Air Force base psychiatrists. He expressed the view that accused, at the time of his offense, suffered from an acute dissociative reaction which rendered him unable to adhere to the right with respect to the act charged. He characterized accused’s condition in the following language:
“A You take an individual that was reared in rather strict religious surroundings and has high ideals, is very conscientious or, you might say, the overconscientious type individual, and then for him to work very hard trying to accomplish his course — as I understand it, he was trying to put a 52 week course into 24 weeks — well, now, he probably was plenty tired from a mental standpoint, and we don’t always realize how tired our minds become. All right — that, plus the fact that he evidently did some dreaming when he was playing the piano, because he was trying to get release from tension. This happened several days before he went AWOL —if I may be permitted to say that, And then because of the distance he was going, to play the piano, he elected to play in a bar which was nearby; then he drank some liquor, which he never had been accus*455tomed to doing and which was unusual; then his relationships— supposed relationships — with a girl, which was absolutely foreign to his nature, and all contrary to his conscience. Now, speaking of conscience, or like some of us might say, his judge or super-ego — you know I’m trying to couch this thing in language we’ll all understand— you see that was so traumatic to him until he just couldn’t take it, and of course it’s really amazing to me he didn’t develop a frank psychotic episode, but apparently it was just a dissociative thing, which was a partial separation of his mind, or splitting of it; so he just couldn’t take it, and it was flight.
“Q Doctor Sheffield, was there any other inner stress or motivation with regard to his home life which, in your opinion, may have compelled him to extricate himself from his situation?
“A I don’t think there was anything wrong with his home life, except his wife was away and sick, and so was his little girl — she had pneumonia — so of course there was stress but I don’t think there was any actual difficulty in the relationship there.
“Q I didn’t mean to imply that, sir. Doctor, in your psychiatric opinion, as a result of this diagnosis and the result of your education and background, do you have an opinion as to whether in fact the accused at the time of this alleged offense could distinguish right from wrong?
“A Well, I don’t think he could. 1 think this was an impelling force; he just had to get away from there. Regardless of what would happen to him, or what anyone said, I think the same thing would have happened to him. I don’t think he particularly planned to go to California, I think he might have planned to go to Michigan. He was trying to run from himself, which of course we can’t do.
“Q Would you term this an irresistible impulse?

“A Yes.

“Q In your psychiatric opinion, adhering to the right has no consequence here?
“A No, I don’t think he ever stopped to think about what was right or wrong at that time.
“Q Would you term dissociative reaction a disease?
“A Yes.” [Emphasis supplied.]
Of particular importance is the following testimony:
“Q Doctor Sheffield, if a lay witness were to come in contact with a person approximately ten days before a dissociative reaction were to fall upon that person, and that observer did not know the party suffering from the dissociative reaction before that ten days, in your psychiatric opinion could that observer identify the manifestations or, indeed, dissociative reaction as such?
“A No, I don’t think so.”
My brothers and I are apparently in agreement on the test to be applied in measuring the sufficiency of the evidence to establish accused’s mental responsibility. Fielding v United States, 251 F 2d 878 (CA DC Cir) (1957); Wright v United States, 250 F 2d 4 (CA DC Cir) (1957); Hopkins v United States, 275 F 2d 155 (CA DC Cir) (1959); United States v Oakley, 11 USCMA 187, 29 CMR 3. The question to which we must address ourselves is whether the proof of responsibility at the time of the commission of the offense is sufficient to establish that fact like any other, beyond a reasonable doubt. United States v Lyons, 11 USCMA 68, 28 CMR 292; United States v Brand, 10 USCMA 437, 28 CMR 3; United States v O’Neal, 1 USCMA 138, 2 CMR 44. In this case, however, they find a basis upon which the court members could have predicated a finding of responsibility, whereas I am certain that the record is so devoid of pi-oof of sanity that “ ‘a reasonable mind must necessarily have had a reasonable doubt.’ ” United States v Oakley, supra, at page 191.
The evidence, as depicted in the principal opinion and separately set forth herein, paints a factual picture *456of a young, brilliant, overconseien-tious, and i-eligiously oriented officer whose amoral entanglement and contemporaneous absence without leave so shocked his confreres that explanation for his delict seemingly must be found in a disordered mind. That impression is solidly borne out by the entirely consistent testimony of both Dr. Meyers and Dr. Sheffield. I find nothing in the record to contradict their opinions and, contrary to the arguments of the Chief Judge, I can establish no reason for the rejection by the finders of fact of their apparently credible testimony.
The principal opinion bases its conclusion of evidentiary sufficiency in this area upon:
a. Asserted differences between the testimony of the two defense experts;
b. A “substantial limitation” on Dr. Sheffield’s opinion;
c. Failure of accused to show signs of stress during class attendance; and
d. Miss Davis’ characterization of accused as “all the same.” Taking up these factors seriatim, it is clear that they can afford no foundation for the court-martial’s verdict.
Initially, I must note that I am unable to discover any material inconsistency between the testimony of the two experts. True it is that Dr. Meyers referred to accused’s “family life” as a causative factor in the disintegration of his personality, while Dr. Sheffield stated his belief that there was nothing wrong with accused’s “home life.” The statements, however, are not in conflict. Dr. Meyers was referring to the absence of accused’s wife and child during a critical period. A stabilizing influence was not present when it was most needed. Dr. Sheffield’s testimony, considered in context, was to the same effect:
“Q Doctor Sheffield, was there any other inner stress or motivation with regard to his home life which, in your opinion, may have compelled him to extricate himself from his situation?
“A I don’t think there was anything wrong with his home life, except his wife was away and sick, and so was his little girl — she had pneumonia — so of course there was stress but I don’t think there was any actual difficulty in the relationship there.” [Emphasis supplied.]
Nor is there any divergence of viewpoint between the two doctors concerning the onset of accused’s illness. Dr. Meyers testified that accused’s disease led him to suffer from a temporary total inability to adhere to the right “from a short time before the alleged absence without leave until the termination of the absence without leave.” Dr. Sheffield made the following statement concerning the same point:
“Q When did this reaction first begin, from the facts and story that Lieutenant Carey gave?
“A I have an idea he began to slip back when he started playing the piano all afternoon. That’s merely an opinion.” [Emphasis supplied]
Consideration of this testimony in light of the other declarations of the witness set forth, supra, leads inevitably to the conclusion that Dr. Sheffield and Dr. Meyers were discussing two entirely different subjects when asked for their respective opinions concerning the time accused became ill. It is obvious that Dr. Meyers thought accused became irresponsible shortly before he went absent without leave. It is equally apparent that Dr. Sheffield’s answer was addressed not to the question of responsibility, but to the time at which accused’s mind began to degenerate.
It is next urged that Dr. Sheffield’s opinion is “subject to a substantial limitation,” for he did not recall previously seeing “this exact type of case” and had to do “some reading on the subject.” Dr. Sheffield’s exact language was:
“Q Rave you ever testified before with regard to dissociative reaction?;
“A I don’t know whether I’ve hact-the exact type of case or not. This *457is a little bit different to most of them. I don’t think I’ve been in a court-martial before except under GO-45, in connection with World War I, and I don’t know whether you remember GO-45 or not.



“Q Do you think you could have arrived at an opinion with only an hour consultation?
“A Well, you might arrive at an opinion. Actually, the longer you have to study the thing out the better your opinion will be. Of course I had to do some reading along that line because you don’t see these cases every day, and I have a library I refer to in order to make sure my opinion is correct, and I tried to be as near accurate as I knew how.” [Emphasis supplied.]
Certainly, no weight should be detracted from Dr. Sheffield’s testimony simply because he had not frequently appeared before courts-martial with respect to a defense of insanity bottomed upon the existence of a dissociative reaction. Indeed, both the medical and the legal professions have deplored the professional psychiatric witness who makes a business of appearing in court. It is equally ridiculous to state that Dr. Sheffield’s opinion was substantially limited because he made reference to his library in order to assure himself of the accuracy of his impressions. To the contrary, his testimony reflects no more than the professional investigation to be expected of a highly competent specialist who desired that his diagnosis be patently correct prior to his appearance before the court-martial. Such being the case, I am sure Dr. Sheffield’s consultation of his library in reality offers small comfort to those who would affirm the findings.
The author of the principal opinion also attributes significance to the failure of accused’s classmates to detect signs of stress during his attendance of the electronics course. It is apparent that this fact was of interest to the members of the court-martial, for they specifically inquired of Dr. Sheffield concerning the apparent lack of overt symptoms of mental disease. His reply bears repetition here:
“Q Some of the witnesses indicated there was no perceptible change in his attitude. His grades were still high. They couldn’t notice any change or difference at all in his make-up. Then all of a sudden he takes off in flight.
“A This thing was probably building up inside and wasn’t visible. People come to me and say, ‘Doctor, I’m awfully nervous,’ but they look all right to me. It’s inside. They’re not trembling or anything like that.”
In like manner, Dr. Sheffield made it clear that accused’s break with the realities of his military career would not have been apparent to Miss Davis, whose association with the accused commenced only after he began to “slip.” At the time he commenced his liaison with her, his personality was already disintegrating. Her relation that accused appeared to be the “same” during the entire episode corroborates the testimony of the physicians that he was irresponsible during the entire period. Moreover, she pointed out that he acted differently on his return trip from California,, for he talked very little and indicated that the less he said, the better it would be. Once more, this tends to establish the accuracy of the psychiatrists’ opinions, for they were of the view accused had then regained his faculties — an impression consonant with coolness towards his recent paramour.
In sum, every factor relied upon by the author of the principal opinion was involved in the testimony of the two expert witnesses. Their joint opinion that the accused was unable to adhere to the right with respect to the act charged took into consideration the accused’s failure openly to .display the stresses playing upon him. The only witness questioned on the subject pointed out that a dissociative reaction was not readily perceptible to the lay observer. These trained, eminent psychiatrists never *458vaiied from the conclusion that accused was not responsible for his unauthorized absence. Neither made reference to “moral judgment” or any other inadmissible test. Rather, both referred expressly to the standard applied in military law and measured accused’s mental state by its demands. Under the circumstances, I prefer not to substitute my judgment for their more expertly conceived views, and I can find no valid reason for the rejection of their testimony by the court-martial.
I do not mean at all to assert that expert psychiatric testimony must in every case be rebutted by the Government or else this Court should conclude that, as a matter of law, the evidence of mental responsibility is insufficient. See United States v Oakley, supra. When, however, the record is devoid of any evidence permitting an inference of sanity, and reliable expert testimony is permitted by the Government to stand unrebutted and unimpeached, it is clear to me that, as here, a case exists in which reasonable men are not entitled arbitrarily to find the accused sane. Nor is there anything novel in this approach. In Hopkins v United States, supra, three psychiatrists testified that the defendant was schizophrenic. Relatives related a history of abnormal behavior. Two physicians, testifying as “laymen,” stated that defendant appeared “sane,” “of sound mind,” and “lucid and rational.” In reversing and remanding, the Court of Appeals remarked pertinently:
“. . . In the present case the evidence of insanity was plainly substantial. It understates the matter to say that in our opinion all the evidence did not permit the trier of the fact to conclude beyond a reasonable doubt that appellant had no mental disease or defect. We by no means suggest that lay testimony may not, in some circumstances, be reasonbly thought so far to outweigh psychiatric testimony as to prove sanity beyond a reasonable doubt. We deal only with the circumstances before us,
“For purposes of comparison, we suggest a hypothesis. Suppose the question were, as it sometimes is in. an abortion prosecution, whether the woman was pregnant; three gynecologists, each of whom examined her professionally for the purpose of determining whether she was pregnant, testified positively that she was not; two psychiatrists, each of whom talked with her but neither of whom examined her, testified, expressly ‘as laymen’, that she looked pregnant to them; and several laymen testified to similar effect. It would hardly be contended that the prosecution could be thought to have proved pregnancy beyond a reasonable doubt.” [United States v Hopkins, supra, at pages 5 and 6.]
And in Douglas v United States, 239 F 2d 52 (CA DC Cir) (1956), the same Court remarked, at page 59:
“. . . We find it impossible to hold in the face of the generally uniform testimony of the three disinterested psychiatrists, the only ones who testified, that this test essential to the validity of the verdicts was met. On any rational view of this evidence, emanating from Government sources, reasonable doubt existed as to Douglas’ sanity. . . .
“True, there was non-expert testimony. But this, as will be seen from its outline earlier in this opinion, cut both ways, at least as deeply in the direction of insanity as of, sanity. Our judicial conclusion that, as a factual matter a reasonable doubt was created by the disinterested medical testimony, coupled with the adjudication of unsoundness of mind and the hospitalization for eighteen months, is not changed: by the lay witnesses who testified1 only as to Douglas’ conduct during, the robberies and shortly thereafter.”
See also Satterwhite v United States, 267 F 2d 675 (CA DC Cir) (1959), and Fielding v United States, 251 F 2d 878 (CA DC Cir) (1957).
In my opinion, the foregoing author*459ities are soundly reasoned. We live in an age of specialization, and nowhere is particularized knowledge more important than in the area of measuring an individual’s mental capacity. When, as in this case, the record of trial depicts only circumstances which are entirely consistent with the psychiatric testimony and, indeed, strongly support the experts’ opinion, a classic case of lack of responsibility is made out. If the Government refuses to assume its burden, despite the availability to it of unlimited facilities, we should not hesitate to accord to the testimony of the distinguished witnesses for the defense the weight which it deserves. When that is done in this case, it is apparent that a reasonable person must have a reasonable doubt concerning accused’s responsibility for the offense charged. Hopkins v United States, supra; Douglas v United States, supra. Indeed, those cases involved lay testimony of responsibility. As I have heretofore pointed out, this record is bare of any foundation for a finding of responsibility.
In sum, I am of the opinion that, in face of the expert testimony here present, there is no basis for an inference of mental responsibility in accused’s case. I have outlined the insubstantial character of the grounds upon which the Chief Judge relies in expressing a contrary view. If there was ever a ease in which the Government failed to sustain its burden, it is set forth in this record, and when we affirm the findings reached by the court-martial, we reduce the defense of insanity at the time of the offense to an absurdity. Accordingly, I must dissent.
I would reverse the decision of the board of review and order the Charge and its specification dismissed.